Title: To John Adams from Samuel B. Malcom, 19 October 1798
From: Malcom, Samuel B.
To: Adams, John



Sir,
New York Octobr: 19th 1798:

A long absence from this City has induced a suspension of those attentions, which duty as well as pleasure will ever impel, and gratitude Command—
Convinced of the sincerity of your interest in any every thing relating to my promotion & success, it is with much satisfaction I inform you, that I was yesterday admitted an Attorney in our supreme Court—. Being thus early about to enter upon a new sphere of action, with a Character I trust that will defy Calumny, it will be my Study to erect on the foundation of Integrity, a superstructure having for its object Knowledge and usefullness—
The fate of the Hero of the great Nation, commands the anxiety of all—a more perfect understanding of our true Interests, and French enterprizes, while it they draws from us regret for the loss of Admiral Nelson soothes us in the Contemplation that Buonaparte is a Captive and his fleet destroyed—
I have this moment understood, that the state of New Jersey, owing to a late arrangement of their Election Laws will depute to Congress five Representatives decidedly in opposition—. Virginia we learn however will evidence a Change much for the better, 7 or 8 members at least, in addition to the three already in Congress.
The mail being about departing, I have time only to add my prayers for the recovery of your Lady, and for your health and happiness— With the / greatest Respect I have the / honor to be your Obt Hble Sert.

Saml. B. Malcom